Appeal from an order of the Supreme Court (Torraca, J.), entered September 15, 1993 in Sullivan County, which dismissed petitioners’ application, in a proceeding pursuant to Election Law § 16-102, to declare invalid the designating petition naming respondent Joseph Wasser as the Democratic Party candidate for the office of Sullivan County Sheriff in the September 14,1993 primary election.
Petitioners sought to have the designating petition of Joseph Wasser as the Democratic Party candidate for Sheriff of Sullivan County declared invalid. Supreme Court dismissed the petition. Subsequently, both the primary and general elections for Sheriff of Sullivan County have taken place. This Court has no jurisdiction in the instant summary proceeding under the Election Law to order a new election or to remove the successful candidate from office. The appeal should therefore be dismissed as moot.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.